Motion by petitioners-respondents to dismiss appeals by the Industrial Commissioner, New York State Council of Hotel and Restaurant Employees and Bartenders International Union and the New York Hotel Trades Council. Motions denied, without costs, and without prejudice to renewal upon the argument of the appeal. Motion by New York State Council of Hotel and Restaurant Employees and Bartenders International Union for leave to file a brief amicus curiae. Motion granted. Present — Foster, P. J., Bergan, Coon, Gibson and Reynolds, JJ.